Case 2:20-cv-00380-JRG Document 51-1 Filed 01/12/21 Page 1 of 1 PageID #: 1501




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

ERICSSON INC. AND
TELEFONAKTIEBOLAGET LM ERICSSON,

              PLAINTIFFS,
                                                     Civil Action No. 2:20-cv-380
V.

SAMSUNG ELECTRONICS CO., LTD.,
SAMSUNG ELECTRONICS AMERICA, INC.,
AND SAMSUNG RESEARCH AMERICA,

              DEFENDANTS.

        ORDER GRANTING MOTION FOR WITHDRAWAL OF COUNSEL

        Before the Court is Defendants’ Unopposed Motion to Withdrawal Kevin Hardy as

 attorney of record in the above-captioned matter. The Court, having considered same, is of

 the opinion the motion should be GRANTED.
